Case 19-10187-1-rel      Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33       Desc Main
                                  Document      Page 1 of 59

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF NEW YORK
                                  ALBANY DIVISION

 In Re
                                                  Case No. 19-10187-1-rel
 David A. Fitzpatrick,
                                                  Chapter 7
              Debtor.
                                                  MOTION FOR RELIEF FROM THE
                                                  AUTOMATIC STAY

                                                  MOTION WAIVES 30 DAY HEARING

         MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)

                Specialized Loan Servicing, LLC as servicer for Deutsche Bank National

Trust Company, as Trustee for Morgan Stanley ABS Capital I Inc. Trust 2006-HE3

(“Movant”) hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from the

automatic stay with respect to certain real property of the Debtor having an address of

68 Clemons Center Road, Clemons, New York 12819 (the “Property”). Attached hereto

as Exhibit 1 is a background information form required by local rules. In further support

of this Motion, Movant respectfully states:

         1.     A petition under Chapter 7 of the United States Bankruptcy Code was filed

with respect to the Debtor on January 31, 2019.

         2.     The Debtor and Co-Borrower, Lorianne Fitzpatrick, have executed and

delivered or is otherwise obligated with respect to that certain promissory note in the

original amount of $102,850.00 (the “Note”). A copy of the note is attached hereto as

Exhibit 2. Movant is an entity entitled to enforce the Note.

         3.     Pursuant to that certain Mortgage (the “Mortgage”), all obligations

(collectively, the “Obligations”) of the Debtor and Co-Borrower under and with respect to

the Note and Mortgage are secured by the Property. A copy of the Mortgage is attached

hereto as Exhibit 3.
Case 19-10187-1-rel    Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33        Desc Main
                                Document      Page 2 of 59

       4.     All rights and remedies under the Mortgage have been assigned to the

Movant pursuant to that certain Assignment of Mortgage. A copy of the Assignment of

Mortgage is attached hereto as Exhibit 4.

       5.     The statement of intentions calls for the Debtor to surrender the property.

       6.     The legal description of the Property and recording information is set forth

in the Mortgage, a copy of which is attached hereto, and such description and

information is incorporated and made a part hereof by reference.

       7.     Specialized Loan Servicing LLC services the loan on the Property

referenced in this Motion. In the event the automatic stay in this case is modified, this

case dismisses, and/or the Debtor obtains a discharge and a foreclosure action is

commenced on the mortgaged property, the foreclosure will be conducted in the name

of Movant or Movant's successor or assignee. Movant, directly or through an agent,

has possession of the Note. The Note is either made payable to Movant or has been

duly endorsed. Movant is the original mortgagee or beneficiary or the assignee of the

Mortgage/Deed of Trust.

       8.     As of February 18, 2019, the outstanding Obligations less any partial

payments or suspense balance is $127,405.04.

       9.     The following chart sets forth the number and amount of contractual

payments due pursuant to the terms of the Note that have been missed by the Debtor

as of February 18, 2019:
Case 19-10187-1-rel     Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33      Desc Main
                                 Document      Page 3 of 59

   Number of         From                To           Monthly                Total Missed
    Missed                                           Payment                   Payments
   Payments                                           Amount
      10          02/01/2016         11/01/2016      $919.70                    $9,197.00
       5          12/01/2016         04/01/2017      $942.37                    $4,711.85
      12          05/01/2017         04/01/2018      $925.48                   $11,105.76
      10          05/01/2018         02/01/2019      $925.33                    $9,253.30
           Less contractual partial payments (suspense balance):                ($657.58)
                                                           Total:              $33,610.33

        10.   The estimated market value of the Property is $90,000.00. The basis for

such valuation is the Broker's Price Opinion dated October 30, 2018.

        11.   Upon information and belief, the aggregate amount of encumbrances on

the Property listed in the Schedules or otherwise known, including but not limited to the

encumbrances granted to the Movant, is $127,405.04.

        12.   Cause exists for relief from the automatic stay for the following reasons:

              (a)     Movant`s interest in the Property is not adequately protected.

              (b)     Postconfirmation payments required by the confirmed plan have not

been made to Movant.

              WHEREFORE, Movant prays that this court issue an Order terminating or

modifying the stay and granting the following:

              1.      Relief from the stay allowing Movant (and any successors or

assigns) to proceed under applicable non-bankruptcy law to enforce its remedies to

foreclose upon and obtain possession of the Property.

              2.      That the Order be binding and effective despite any conversion of

the bankruptcy case to a case under any other chapter of Title 11 of the United States

Code.

              3.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be

waived.
Case 19-10187-1-rel     Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33    Desc Main
                                 Document      Page 4 of 59

             4.       For such other relief as the Court deems proper.




                                                 Respectfully submitted,

                                                 /s/Wesley T. Kozeny
                                                 By: Wesley T. Kozeny, Esq.
                                                 Attorney for Movant
                                                 12400 Olive Blvd, Ste 555
                                                 St. Louis, MO 63141
                                                 Phone: (314) 991-0255
                                                 Fax: (314) 567-8019
                                                 nybk@km-law.com
Case 19-10187-1-rel      Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33      Desc Main
                                  Document      Page 5 of 59

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF NEW YORK
                                  ALBANY DIVISION

 In Re
                                                  Case No. 19-10187-1-rel
 David A. Fitzpatrick,
                                                  Chapter 7
            Debtor.
                                                  CERTIFICATE OF SERVICE


                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies under penalty of perjury that a copy of the

Notice of Motion and Motion for Relief from the Automatic Stay, and a copy of these

pleadings were mailed by U.S. First Class Mail on March 8, 2019 to the parties listed

below:


Edwin M. Adeson, Esq.
Attorney for Debtor
485 Glen Street
Glens Falls, NY 12801

David A. Fitzpatrick
Debtor
60 Broadway
Whitehall, NY 12887

Lorianne Fitzpatrick
Co-Borrower
60 Broadway
Whitehall, NY 12887

Paul Arthur Levine
Trustee
50 Beaver St
Albany, NY 12207

Office of the U.S. Trustee
U.S. Trustee
11A Clinton Ave, Room 620
Albany, NY 12207
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document      Page 6 of 59


                                           Respectfully submitted,

                                            /s/ Wesley T. Kozeny
                                           By: Wesley T. Kozeny, Esq.
                                           Attorney for Movant
                                           12400 Olive Blvd, Ste 555
                                           St. Louis, MO 63141
                                           Phone: (314) 991-0255
                                           Fax: (314) 567-8019
                                           nybk@km-law.com
Case 19-10187-1-rel      Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33        Desc Main
                                  Document      Page 7 of 59


UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
   In Re
                                                                Case No. 19-10187-1-rel
    David A. Fitzpatrick,
                                                                Chapter 7
               Debtor.
                                                                ORDER LIFTING THE
                                                                AUTOMATIC STAY


               Upon reading and filing the Notice of Motion dated March 8, 2019, the

Motion for Relief from Automatic Stay of Wesley T. Kozeny, dated March 8, 2019 and

the exhibits annexed thereto on behalf of Specialized Loan Servicing, LLC as servicer

for Deutsche Bank National Trust Company, as Trustee for Morgan Stanley ABS Capital

I Inc. Trust 2006-HE3, by its attorney Kozeny & McCubbin, L.C. LLC, for an Order

pursuant to 11 U.S.C. 362(d)(1) & (2) granting relief from the automatic stay to exercise

all of its rights and remedies with respect to its security interest in the premises known

as 376 Melrose Street, Rotterdam, NY 12306, (the "Property"); and there being no

opposition thereto by the United States Trustee or Paul Arthur Levine, Trustee, and

there being no opposition by the Debtor, or their attorneys, and sufficient cause

appearing therefore; it is

               ORDERED, that automatic stay is hereby modified pursuant to 11 U.S.C.

362(d) (1) & (2) to allow Specialized Loan Servicing, LLC as servicer for Deutsche Bank

National Trust Company, as Trustee for Morgan Stanley ABS Capital I Inc. Trust 2006-

HE3 to exercise all of its rights and remedies with respect to its security interest in the

Property, and it is further,

               ORDERED, that the case trustee be added as a necessary party to any

foreclosure proceedings so at to receive notice of the report of sale and any surplus

money proceedings, and, closure of the bankruptcy case shall not constitute and

abandonment of the trustee's interest, if any, in any surplus proceeds; and it is further
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document      Page 8 of 59


             ORDERED, that the movant shall immediately provide an accounting to

the trustee of any surplus monies realized.
Case 19-10187-1-rel   Doc 10     Filed 03/08/19 Entered 03/08/19 10:40:33        Desc Main
                                Document      Page 9 of 59


 KOZENY & MCCUBBIN, L.C. LLC
  ATTORNEYS AT LAW           MISSOURI OFFICE:
                             12400 Olive Blvd.
                             Suite 555
                             St. Louis, MO 63141
                             Phone: (314) 991-0255
                             Fax: (314) 991-6755

 March 8, 2019

 Clerk of the Court
 U.S. Bankruptcy Court
 James T. Foley United
 States Courthouse
 445 Broadway, Suite 330
 Albany, NY 12207

 Re:    David A. Fitzpatrick
        Case No.: 19-10187-1-rel

 Dear Clerk of the Court,

 This firm represents Specialized Loan Servicing, LLC as servicer for Deutsche Bank
 National Trust Company, as Trustee for Morgan Stanley ABS Capital I Inc. Trust
 2006-HE3, a secured creditor in regards to the above-referenced Debtor.

 Please allow this letter to confirm that the provisions of 362(e) are waived.

 If you have any questions or concerns, please feel free to contact my office at the
 information set forth above.

 Thank you for your time and consideration.

                                      Respectfully,

                                       /s/ Wesley T. Kozeny
                                      By: Wesley T. Kozeny, Esq.
                                      Attorney for Movant
                                      12400 Olive Blvd, Ste 555
                                      St. Louis, MO 63141
                                      Phone: (314) 991-0255
                                      Fax: (314) 567-8019
                                      nybk@km-law.com

 Cc:
 Edwin M. Adeson (via ECF)
 Paul Arthur Levine-Trustee (via ECF)


 *KM11855509KM*
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 10 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 11 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 12 of 59
                        Exhibit 2
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 13 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 14 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 15 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 16 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 17 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 18 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 19 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 20 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 21 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 22 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 23 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 24 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 25 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 26 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 27 of 59
   Exhibit 3
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 28 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 29 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 30 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 31 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 32 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 33 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 34 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 35 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 36 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 37 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 38 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 39 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 40 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 41 of 59
  Exhibit
Case      4
     19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 42 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 43 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 44 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 45 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 46 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 47 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 48 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 49 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 50 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 51 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 52 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 53 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 54 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 55 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 56 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 57 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 58 of 59
Case 19-10187-1-rel   Doc 10    Filed 03/08/19 Entered 03/08/19 10:40:33   Desc Main
                               Document     Page 59 of 59
